DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 depends on claim 18 and recites that "the plurality of conductors comprises at least three conductors", noted that the phrase "at least three conductors" includes "three conductors".  However, claim 18 earlier recites "the plurality of conductors having a number that is greater than 3".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 4, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scarsdale et al. (2013/0277042) in view of Griffin (9123458) and Dalrymple et al. (8143523).
 	Scarsdale et al. discloses an electric submersible pumping system power cable (100''') comprising a strength member bundle (102) forming a core of the cable; a plurality of individually insulated conductors (200, [0012]) disposed circumferentially about the strength member bundle; and a jacket layer (not numbered, inside armor 204) disposed over the insulated conductors.
 	Scarsdale et al. does not disclose the plurality of individually insulated conductors comprising a number of conductors that is greater than 3 and a multiple of 3, and the jacket layer and/or conductor insulation comprising thermally conductive reinforcements configured to enhance heat dissipation.
 	Griffin discloses a cable comprising a support member (102) and a plurality of individually insulated conductors disposed circumferentially about the support member (Fig. 10), wherein the plurality of individually insulated conductors comprises a number of conductors that is greater than 3 and a multiple of 3 (the number is 12).  It would have been obvious to one skilled in the art to modify the cable of Scarsdale et al. such that the plurality of individually insulated conductors 
 	Dalrymple et al. discloses a cable comprising insulated conductors (26/28) surrounded by a jacket layer (32), wherein the jacket layer and/or insulation (28) comprises thermally conductive reinforcements (30) configured to enhance heat dissipation (col. 2, lines 21-23).  It would have been obvious to one skilled in the art to include the thermally conductive reinforcements as taught by Dalrymple et al. in the jacket layer and/or conductor insulation of Scarsdale et al. to enhance heat dissipation.
 	Modified cable of Scarsdale et al. also discloses an armor layer (204, [0013]) disposed over the jacket layer (re claim 2); a conductor of the plurality of individually insulated conductors having a round cross-section (re claim 5); each individually insulated conductor having a conductor with a radial dimension and a circumferential dimension, wherein the radial dimension is shorter than the circumferential dimension (diameter dimension is shorter than the circumference) (re claim 7); the modified cable of Scarsdale et al. can be a polyphase cable since it comprises structure and material as claimed (re claim 8); the number of conductors comprising at least six conductors (re claim 9) or at least nine conductors (re claim 10).
.

Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Scarsdale et al. and Dalrymple et al.
 	Griffin discloses a power cable comprising a support member (102) forming a core of the cable; a plurality of individually insulated conductors (60/62) disposed circumferentially about the support member; and a jacket layer (70) disposed over the insulated conductors (re claim 1).  Griffin also discloses the cable further comprising an armor layer (72, col. 6, lines 51-52) disposed over the jacket layer (re claim 2), wherein the armor layer is a braided-wire armor (re claim 3); a conductor of the insulated conductors having a round cross-section (re claim 5); each individually insulated conductor having a conductor with a radial dimension and a circumferential dimension, wherein the radial dimension is shorter than the circumferential dimension (diameter dimension is shorter than the circumference) (re claim 7); the number of conductors comprising at least six conductors (re claim 9) or at least nine conductors (re claim 10).

 	Scarsdale et al. discloses a cable (100''') comprising a strength member bundle (102).  It would have been obvious to one skilled in the art to modify the support member of Griffin to comprise a strength member bundle taught by Scarsdale et al. to provide the cable with a desired strength.
 	Dalrymple et al. discloses a cable comprising insulated conductors (26/28) surrounded by a jacket layer (32), wherein the jacket layer and/or insulation (28) comprises thermally conductive reinforcements (30) configured to enhance heat dissipation (col. 2, lines 21-23).  It would have been obvious to one skilled in the art to include the thermally conductive reinforcements as taught by Dalrymple et al. in the jacket layer and/or conductor insulation of Griffin to enhance heat dissipation.
  	It is noted that since the modified cable of Griffin comprises structure and material as claimed, it can be an electric submersible pumping system power cable or a polyphase cable (re claims 1 and 8).

Claims 1, 6, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (2016/0005508) in view of McCullough et al. (2012/0163758) and Dalrymple et al.
 	Maclean et al. discloses an electric submersible pumping power cable comprising a strength member (15) forming a core of the cable; a plurality of individually insulated conductors (18/20) disposed circumferentially about the strength member; and a jacket layer (22) disposed over the insulated conductors (re claims 1 and 11).  Maclean et al. also discloses the conductor having a generally sector-shaped cross-section (re claim 6); a system comprising an electric submersible pump system having an electric motor, a motor protector, and a pump member powered by the motor ([0002]) (re claim 11); each conductor having a polygonal cross-sectional shape (re claim 14); each conductor having a cross-sectional shape which is arched along the circumferential direction (re claim 15); and the at least one strength member comprising a plurality of strength members combined with a binder material ([0015], a plastic matrix reinforced with fibers) (re claim 20).
 	Maclean et al. does not disclose the strength member being a strength member bundle (re claims 1 and 13); the number of conductors being greater than 3 and a multiple of 3; and the jacket layer and/or conductor insulation comprising thermally conductive reinforcements (re claims 1 and 11).  
 	McCullough et al. discloses a cable comprising a strength member bundle (10).  It would have been obvious to one skilled in the art to modify the strength member of Maclean et al. to be a strength member bundle as taught by McCullough et al. to improve the cable flexibility, stranded member instead of solid member.

 	Dalrymple et al. discloses a cable comprising insulated conductors (26/28) surrounded by a jacket layer (32), wherein the jacket layer and/or insulation (28) comprises thermally conductive reinforcements (30) configured to enhance heat dissipation (col. 2, lines 21-23).  It would have been obvious to one skilled in the art to include the thermally conductive reinforcements as taught by Dalrymple et al. in the jacket layer and/or conductor insulation of Maclean et al. to enhance heat dissipation.
 	Re claim 12, Dalrymple et al. discloses a cable comprising an armor layer (36) surrounding a jacket layer.  It would have been obvious to one skilled in the art to provide the cable of Maclean et al. with an armor layer over the jacket layer taught by Dalrymple et al. to further protect the conductors from the environment.
 	Modified cable of Maclean et al. can be a polyphase cable since it comprises structure and material as claimed (re claim 16).  Modified cable of Maclean et al. also discloses the number of conductors comprising at least six insulated conductors (re claim 17).
 	Claims 18 and 19 are method counterparts of claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847